internal_revenue_service department of the treasury number info release date index no washington dc person to contact telephone number refer reply to cc ita - conex-165760-02 date date dear asked my office to reply to your email to her about the taxation of payments to the small_business community in lower manhattan in response to the date attacks on the world trade center your email states that the contributions to the lower manhattan small_business community will become a tax burden for the small_business owners unless recipients can exclude the contributions from gross_income as discussed more fully below a recipient generally can exclude from gross_income for federal_income_tax purposes a donation from a nongovernment donor as a gift if the donation is motivated by detached and disinterested generosity and is not in anticipation of an economic benefit or in return for services the issue is intensely factual and is dependent on the subjective motivation of the donor thus the taxability of the ’s contribution depends on the ’s intent in making the contribution of course if the facts indicate that the donation is includible in the gross_income of the business donee then the donee may offset its deductible expenses and any net operating losses against the income gross_income generally means all income from whatever source derived and includes all accessions to wealth clearly realized over which taxpayers have complete dominion and is subject_to tax unless specifically exempted 348_us_426 gross_income does not include the value of property acquired by gift sec_102 of the internal_revenue_code a leading authority on the meaning of the term gift_for this purpose is duberstein v 363_us_278 under duberstein a recipient may exclude a transfer as an excludable gift if it results from a detached and disinterested generosity is made out of affection respect admiration charity or like impulses is not made from any moral or legal duty nor the incentive of anticipated benefit of an economic nature and conex-165760-02 is not in return for services rendered id the determination of whether a transfer proceeds from detached and disinterested generosity requires an inquiry into the transferor’s intention in making the payment duberstein pincite revrul_99_44 c b unlike governmental grants to businesses in response to a disaster which generally do not qualify for exclusion as gifts see kroon v united_states civ no a-90-71 u s dist lexis d alaska donations from private donors to a business donee may be made with the requisite intent however we have found no reported court decision or other authority in which a transfer of money or property to a for-profit business was treated as a nontaxable_gift under sec_102 i hope this information is helpful please call at if you have any questions identification_number sincerely lewis j fernandez deputy associate chief_counsel income_tax accounting
